DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.

 Response to Amendment
This Action is in response to Applicant’s Reply of June 29, 2021.

Claim 8 has been cancelled.

Applicant’s amendment to claims 1 and 13 overcome the previously presented 35 USC 103 rejection thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1 and 13 have been amended to require that the “information handling system” “request” a “unique identifier” from the “telemetry module”.  This amendment is considered to be new matter as the original disclosure is silent as to the information handling system requesting or asking any other component for any information.  
The only recitation in the original disclosure of requesting or asking for information is in paragraph [0033] in which the control unit is described as “asking to receive the unique identifier for each respective perforating gun and/or setting tool”.  The control unit does not contain the information handling system nor is this request done in response to “determining that firing parameters have been met” as now required by 
The newly added limitations of claims 1 and 13 in their entirety correspond to Steps 416-422 of Figure 4.  The requirement of the information handling system requesting a unique identifier most closely corresponds to Step 418 which is described in paragraph [0039] and provided below.

[0039] Step 418 may include acquisition of unique identifier from a perforating gun 204 or setting tool 206. The unique identifier may be acquired by the control unit 202. Control unit 202 may send the unique identifier to information handling system 114 (e.g., referring to FIG. 1) via slickline 110 (e.g., referring to FIG. 1). Alternatively, control unit 202 may process the unique identifier through electronics 302.

However, instead of Step 418 involving requesting information it is described as the “acquisition” of the unique identifier by the control unit which then sends it to the information handling system.  This is neither a request for the identifier nor a step performed by the information handling system itself.  
The “acquisition” of information is not the same as “requesting” information.  The term “acquisition” or “acquire” merely requires that one “gain possession” (see “acquire” included herewith) of the information.  This does not require the task of asking for the information as is required by “request” (see “request” included herewith).  There are no components of the claimed invention that request or ask for the unique identifier in response to “determining that firing parameters have been met”.  The information handling system at best receives or acquires the information from the control unit, which does contain the telemetry module.
As the original disclosure fails to provide basis for the information handling system requesting the unique identifier Applicant has failed to demonstrate possession of this feature at the time of filing.  As such this portion of the amendment to claims 1 and 13 is considered new matter.

Claim Rejections – Art Rejection
While claims 1-7 and 9-20 are not disclosed or suggested by the prior art of record said claims should not be considered allowable.  The outstanding 35 USC 112(a) rejection, given above, prevents the allowability of claims 107 and 9-20 from being determined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029.  The examiner can normally be reached on Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
7/13/2021